J-A28014-11

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                   Appellant                :
                                            :
             v.                             :
                                            :
MELANIE JAROMA,                             :
                                            :
                   Appellee                 :          No. 1438 EDA 2010

                Appeal from the Order entered on April 23, 2010
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division, No(s): CP-51-CR-0003462-2008;
                            MC-51-CR-0005201-2008

BEFORE: MUSMANNO, SHOGAN and FITZGERALD*, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED SEPTEMBER 26, 2014

        The Commonwealth of Pennsylvania appeals from the Order granting



600 of the Pennsylvania Rules of Criminal Procedure.         We reverse and

remand for further proceedings.

        On January 29, 2008, Jaroma was charged with receiving stolen

property, theft by failure to make the required disposition of funds, and

tampering with records.1       On January 30, 2008, Jaroma was arrested and

subsequently released on her own recognizance.          Between January 30,

2008, and August 13, 2009, there were a number of postponements and

continuances. On August 13, 2009, Jaroma filed a Rule 600 Motion seeking

dismissal of all charges.      On August 19, 2009, the trial court heard oral

1
    See 18 Pa.C.S.A. §§ 3925, 3927, 4104.


*Former Justice specially assigned to the Superior Court.
J-A28014-11

argument from both parties regard

thereafter denied the Motion as premature. See N.T., 8/19/09, at 14.

     The case was subsequently scheduled for trial on April 12, 2010. On



pursuant to Rule 600.    The trial court took the matter under advisement,

ordered the parties to file briefs on the issue, and set the matter for oral

argument.     On April 23, 2010, the trial court heard argument from both

                                              n, and thereafter granted the

Motion.




Order, and the Pennsylvania Supreme Court reversed and remanded for

consideration of its decision in Commonwealth v. Brock, 61 A.3d 1015

(Pa. 2013).   Commonwealth v. Jaroma, 46 A.3d 816 (Pa. Super. 2012)

(unpublished memorandum), reversed and remanded, 77 A.3d 633 (Pa.

2013).

     Upon remand, we reconsider the following issue:



the [Pennsylvania] Supreme Court plainly requires a written defense motion



     The Commonwealth contends that a Rule 600 motion must be made in

writing. Id



                                -2-
J-A28014-11

written Rule 600 Motion was denied, the trial court erred in granting

                                                                       ed in

written form. Id. at 10-15.

      Our standard of review in evaluating a Rule 600 claim is whether the

trial court abused its discretion.    Commonwealth v. Selenski, 994 A.2d

1083, 1087 (Pa. 2010).

      In Brock, the Pennsylvania Supreme Court ruled that a Rule 600

motion must be made in writing. Brock, 61 A.3d at 1020. The Brock court

explained that, although the language of Rule 600 (formerly Rule 1100) has

been amended several times, under both versions of the rule the relevant

language is substantially the same, and requires a defendant to serve a copy

of the motion to dismiss upon the attorney for the Commonwealth. Id. at

1019; see also Pa.R.Crim.P. 600 cmt.       The requirement that a copy of a

Rule 600 motion be served upon the attorney for the Commonwealth clearly

presupposes the filing of a written motion. See Brock, 61 A.3d at 1019.



court on August 19, 2009

presented to the trial court on April 12, 2010, was never reduced to written

form, in violation of Rule 600.        Accordingly, the trial court erred by

entertaining and granting it.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.



                                     -3-
J-A28014-11

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/26/2014




                          -4-